Citation Nr: 0519804	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.  He served in the Republic of Vietnam from May 1969 to 
May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing in Washington D.C. before 
a member of the Board in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran, in his testimony at the hearing in May 2004, 
related an additional stressor that had not previously been 
reported.  He stated that in May 1969, a convoy was attacked, 
with resulting casualties or injuries.

The veteran has consistently claimed that one of the primary 
stressors causing PTSD was an incident that occurred in July 
1969, while he was assigned to a unit of the 82nd Airborne 
Division.  This incident, which has been cited by VA 
examiners who have rendered diagnosis of PTSD, involved the 
veteran accidentally killing a Vietnamese child.  While the 
RO requested that the Center for Unit Records Research (CURR) 
attempt to verify this incident, that facility was unable to 
do so.  It is not clear from CURR's response, however, 
whether attempts were made to verify the incident through 
military police reports, since the veteran states the 
military police did respond. 

Under these circumstances, another attempt should be made to 
verify the veteran's claimed stressors.  The Board 
understands this will result in significant delay in the 
veteran's appeal; however, it must be done to ensure fair 
adjudication of his claim.  As such, the claim is remanded 
for the following:

1.	Request that CURR provide any 
information  which might corroborate 
the veteran's alleged stressors, as 
follows:  (a) attack on a convoy in 
May 1969, with resulting casualties 
or injuries; and (b) killing of a 
civilian child in July 1969 in 
Saigon.  The veteran was assigned to 
the HHC, 1st Bn., 508th Inf., 82nd 
Airborne Division during these time 
periods.  The veteran alleges 
military police responded to the 
killing of the civilian child, so 
please search any appropriate 
sources.

2.	Thereafter, readjudicate the 
veteran's claim.  If the benefit 
sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


